Kussell, C. J.
I dissent from the judgment affirming the judgment of the lower court. I agree in the main with the conclusions reached by the majority of the court, but I am of the opinion that some of the exceptions upon which the majority affirm the ruling of the lower court afford grounds for reversal. For that reason I dissent from the first headnote, in which it is held that the order of incorporation in the present instance is not void in that it was based upon an application which 'had not been published as required by law. I see a wide distinction between the facts in Redwine’s case, 54 Ga. 475, and Van Pelt v. Home Building & Loan Asso., 79 Ga. 439 (2) (supra), and the fact appearing ifi this record that the application as published was for a charter which should continue for thirty years. In the cases cited the court very properly, I think, ruled that an application for charter which otherwise was conformable to law might be so amended as to state the precise objects of the incorporation. But since the court’s power to convey charter privileges is confined by law to a period of twenty years, and as the court has no power to grant a charter for a period of thirty years, the entire application itself would be a nullity, and the court without power to amend it. It has been *923held in Kohl v. United States, 91 U. S. 367 (23 L. ed. 449), that the right of eminent domain is a right belonging to a sovereign to take private property for its own public uses, and not for the uses of others; and I must bear in mind the holdings of this court in conformity therewith, where we have decided that real property already condemned under the doctrine of eminent domain for the use of one public service corporation could not be again subjected by an exercise of the right of eminent domain to the uses of another such corporation. Furthermore, “a corporation chartered under the laws of another State can not exercise the right of eminent domain in this State without the consent of the legislature expressly given.” Chestatee Pyrites Co. v. Gold Co., 119 Ga. 354 (46 S. E. 422, 100 Am. St. R. 174). It is plain to me that the Toccoa Company is a mere dummy of the Tennessee Electric Company.